Citation Nr: 1029856	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  04-36 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the lumbar spine with a bulging 
disc at L4-5 and scoliosis for the period from June 26, 2003, to 
September 2, 2009.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative arthritis of the lumbar spine with a bulging 
disc at L4-5 and scoliosis on or after September 2, 2009.

3.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to June 
2003.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision granted service connection for 
degenerative arthritis of the lumbar spine with a bulging disc at 
L4-5 and scoliosis and assigned a 10 percent disability 
evaluation effective from June 26, 2003.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in February 2008 and March 2009.  That development 
was completed, and the case has since been returned to the Board 
for appellate review.

The issue of entitlement to TDIU will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  From June 26, 2003, to September 26, 2003, the Veteran has 
not been shown to have moderate limitation of motion of the 
lumbar spine; a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; or, incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.

3.  From September 26, 2003, to September 2, 2009, the Veteran 
has not been shown to have forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

4.  On or after September 2, 2009, the Veteran has not been shown 
to have forward flexion of the thoracolumbar spine 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine; or, 
incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.

5.  The Veteran has been diagnosed with radiculopathy of the 
lower extremities, which is a manifestation of his service-
connected spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis of the lumbar spine with a bulging disc at 
L4-5 and scoliosis for the period from June 26, 2003, to 
September 2, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Codes 5235-5243, 5292, 5295 (2003-2009).

2.  The criteria for an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine with a bulging disc at 
L4-5 and scoliosis on or after September 2, 2009, have not been 
met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-
5243 (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for radiculopathy of the lower 
extremities. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
degenerative arthritis of the lumbar spine with a bulging disc at 
L4-5 and scoliosis.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91. 
See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issue of entitlement to a higher 
initial evaluation for his degenerative arthritis of the lumbar 
spine with a bulging disc at L4-5 and scoliosis.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran was also scheduled for a 
hearing before the Board, but he failed to report.

In addition, the Veteran was afforded VA examinations in 
September 2003 and September 2009.  The latter examination was 
provided in compliance with the March 2009 Board remand.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they are predicated on a review of the claims file 
and all pertinent evidence of record as well as on a physical 
examination and fully address the rating criteria that are 
relevant to rating the disability in this case.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disability since he was last examined. 38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 
38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  The Board concludes the Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate.  
Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.
Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45.  Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

The Veteran's  degenerative arthritis of the lumbar spine with a 
bulging disc at L4-5 and scoliosis is currently assigned a 10 
percent disability evaluation effective from June 26, 2003, and a 
20 percent disability evaluation effective from September 2, 
2009,  pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board notes that during the pendency of this appeal, VA 
amended the rating schedule for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective on 
September 26, 2003.  The new criteria for evaluating service-
connected spine disabilities are codified at newly designated 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. § 
5110(g) prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.  
That is, for any date prior to September 26, 2003, neither the RO 
nor the Board could apply the revised rating schedule.

Prior to September 26, 2003, Diagnostic Code 5292 provided for 
the evaluation of limitation of motion of the lumbar spine.  A 10 
percent disability evaluation was contemplated for slight 
limitation of motion. When such limitation of motion was 
moderate, a 20 percent rating was warranted.  A 40 percent 
disability evaluation was assigned for severe limitation of 
motion.

Under Diagnostic Code 5295, a 10 percent disability evaluation 
was assigned for a lumbosacral strain with characteristic pain on 
motion.  A 20 percent disability evaluation was contemplated for 
a lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent disability evaluation was warranted for a 
severe lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Further, under the old regulations, Diagnostic Code 5293 provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method resulted in the 
higher evaluation.  A 10 percent disability evaluation was 
assigned for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  A 20 percent disability evaluation was contemplated for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent disability evaluation was contemplated for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  
When evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes. Id. 
Note (2).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and Injuries of 
the Spine and a Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes. See 68 Fed. Reg. 166, 51454-
51458 (August 27, 2003).  Diagnostic Code 5243 provides that 
intervertebral disc syndrome (preoperatively or postoperatively) 
can be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25. See 38 
C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 10 percent disability 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.

A 20 percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion range of motion of 
the thoracolumbar spine is 230 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2009); see also 
38 C.F.R. § 4.71a, Plate V (2009).

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5) (2009).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation 
was assigned for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 12 
months.  A 20 percent disability evaluation was contemplated for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent disability evaluation is contemplated for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months. 


I.  From June 26, 2003, to September 2, 2009

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
degenerative arthritis of the lumbar spine with a bulging disc at 
L4-5 and scoliosis for the period from June 26, 2003, to 
September 2, 2009.  The medical evidence of record does not show 
him to have had moderate limitation of the lumbar spine.  In 
fact, the September 2003 VA examination found the Veteran to have 
90 degrees of flexion, 30 degrees of extension, 40 degrees of 
left and right lateral flexion, and 30 degrees of left and right 
rotation.  

The Board notes that, as of 2002, there was no specific measure 
of the range of motion of the lumbar spine included in the 
regulations used to evaluate disabilities of the spine.  However, 
range of motion measurements were added with the September 2003 
change in regulations. See Plate V, 38 C.F.R. § 4.71a (2004).  
While the substantive change in regulations from September 2003 
cannot be used to evaluate the Veteran's level of disability 
prior to the change, the range of motion measurements from Plate 
V are instructive in understanding the given range of motion 
measurements and how they relate to the terms used in the earlier 
rating criteria - "slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward flexion 
is 90 degrees, backward extension is to 30 degrees, left and 
right lateral flexion is to 30 degrees, and left and right 
rotation is to 30 degrees. See 38 C.F.R. § 4.71a, Plate V (2009).  
As such, the medical evidence of record has not demonstrated that 
the Veteran has moderate limitation of motion of lumbar spine.  
Therefore, the Board finds that the Veteran has not met the 
criteria for a higher initial evaluation under Diagnostic Code 
5292.

In addition, the Veteran has not been shown to have had a 
lumbosacral strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position.  
In fact, the September 2003 VA examiner indicated that muscle 
spasm was absent upon physical examination, and the range of 
motion findings indicate that the Veteran did not have loss of 
lateral spine motion.  As such, the Veteran has not met the 
criteria for a higher initial evaluation under Diagnostic Code 
5295.

Moreover, the medical evidence of record does not show that 
Veteran had incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  In this regard, there are no treatment records 
documenting him as having had bedrest prescribed by a physician, 
and the September 2003 VA examiner commented that the condition 
did not cause incapacitation.  In fact, the examiner also stated 
that there were no signs of intervertebral disc syndrome.  Thus, 
the Veteran has not met the criteria for a higher initial 
evaluation under Diagnostic Code 5293.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 26, 2003, the 
Board also finds that a higher initial evaluation is not 
warranted for the Veteran's service-connected spine disability.  
The evidence of record does not indicate that the Veteran had 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or that the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees.  In this regard, the September 2003 VA examination, 
which was performed just over one week prior to the revision of 
the rating criteria, found the Veteran to have 90 degrees of 
flexion, 30 degrees of extension, 40 degrees of left and right 
lateral flexion, and 30 degrees of left and right rotation.  In 
addition, private medical records dated in December 2006 
documented him as having a normal range of motion. VA medical 
records dated in April 2009 also indicated that the Veteran had a 
full range of motion of the lumbar spine with only a minimal 
reduction of flexion possible.   

Moreover, the Veteran has not been shown to have muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Although the Veteran is service-connected for 
scoliosis, the evidence does not show that such a manifestation 
was a result of muscle spasm or guarding.  In fact, the September 
2003 VA examiner had indicated that there was no muscle spasm or 
tenderness and found him to have a normal gait.  There are also 
no subsequent records documenting the Veteran as having met the 
necessary criteria.  Indeed, private medical records dated in 
December 2006 further indicated that he had a normal gait, and 
there was no tenderness.  Similarly, VA medical records dated in 
September 2009 documented his gait as being normal.  There is 
simply no medical evidence dated between September 26, 2003, and 
September 2, 2009 showing the Veteran to have muscle spasm or 
guarding causing an abnormal gait or abnormal spinal contour.  

In addition, the Veteran does not have incapacitating episodes 
with a total duration of at least two weeks but less than four 
weeks during the past 12 months.  In this regard, there is no 
indication that the Veteran has been prescribed bed rest due to 
his spine disability.  Therefore, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 percent 
under the revised rating schedule that became effective on 
September 26, 2003.

Nevertheless, after reviewing the record, the Board does find 
that a separate disability rating is warranted because the 
objective medical evidence demonstrates that the Veteran suffers 
from a separate neurological disability distinct from his 
degenerative arthritis of the lumbar spine with a bulging disc at 
L4-5 and scoliosis.  

The Veteran complained of numbness in his legs at the time of the 
September 2003 VA examination.  However, a physical examination 
did not reveal any complaints of radiating pain on movement.  
There was negative straight leg raising on the right and left, 
and the peripheral nerve examination was within normal limits.  
Motor function and sensory function were also within normal 
limits, and his lower extremity reflexes were 2+.  In addition, 
private medical records dated in December 2006 indicated that the 
Veteran had normal strength, tone, sensation, and deep tendon 
reflexes.  VA medical records dated in March 2009 indicated that 
there was no sensory or motor loss, and he did not have any 
bladder or bowel incontinence.  The Veteran also had normal 
reflexes.  In April 2009, he indicated that he had not had bowel 
incontinence for many years.  A neurological examination that 
month also revealed normal strength, coordination, gait, tandem 
gait, Romberg, walking on heels and tiptoes, sensory to pain, 
reflexes, and Babinski.

Nevertheless, the Board does observe that other treatment records 
demonstrate additional complaints of radiating pain.  For 
example, private medical records dated in December 2006 document 
the Veteran as having radiating pain and weakness in his legs.  
Similarly, VA medical records dated in March 2009 indicate that 
he had radiating pain down his left leg to his foot and that he 
had weakness in his legs.  The Board also notes that VA medical 
records dated in July 2009 indicate that he had been seen for a 
neurological consultation at which time he had similar 
complaints.  The physician specifically included radiculopathy as 
an impairment.  

In addition, the Veteran subsequently told the September 2009 VA 
examiner that he has radiating pain to his left leg when standing 
or walking, although he denied having such radiating pain when he 
was at rest.  A physical examination found him to have positive 
straight leg raises bilaterally, and his sensory was decreased to 
sharp and dull touch in both lower extremities.  The examiner 
concluded with a diagnosis of degenerative disc disease of the 
lumbar spine with lumbosacral radiculopathy.  

Therefore, based on the foregoing, the Board concludes that the 
Veteran does suffer from additional neurological deficiency, 
namely radiculopathy of the lower extremities, so as to warrant a 
separate disability rating under the diagnostic codes pertinent 
to rating neurological disorders. See Bierman, 6 Vet. App. at 
129-132.  Accordingly, service connection is warranted for 
radiculopathy of the lower extremities.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's degenerative arthritis of 
the lumbar spine with a bulging disc at L4-5 and scoliosis is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 10 percent rating for the 
period from June 26, 2003, to September 2, 2009, and no higher.  
The effect of pain in the Veteran's lumbar spine is contemplated 
in the assigned 10 percent disability evaluation under Diagnostic 
Code 5243.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  In fact, the 
September 2003 VA examiner stated that the Veteran's range of 
motion was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination. 

 Based on the foregoing, the Board finds that a 10 percent 
disability evaluation was appropriately assigned for the 
Veteran's degenerative arthritis of the lumbar spine with a 
bulging disc at L4-5 and scoliosis.  However, as previously 
discussed, service connection is warranted for radiculopathy of 
the lower extremities.  The RO should effectuate the grant of 
service connection and assign a disability evaluation for the 
disorder.


II.  On or After September 2, 2009

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
degenerative arthritis of the lumbar spine with a bulging disc at 
L4-5 and scoliosis on or after September 2, 2009.  The medical 
evidence of record does not show him to have forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
there is no medical evidence diagnosing the Veteran with 
ankylosis of the spine, and there are none of the previously 
mentioned symptoms indicative of unfavorable ankylosis.  In fact, 
the September 2009 VA examination found him to have forward 
flexion to 40 degrees, extension to 25 degrees, and left and 
right lateral flexion and rotation to 20 degrees.  As such, the 
medical evidence of record does not show his spine to be fixed in 
flexion or extension.  The Board notes that ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint", citing Stedman's 
Medical Dictionary 87 (25th ed. 1990)).

In addition, the Veteran has not been shown to have 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  As 
previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  In this case, there is no evidence 
showing that the Veteran had been prescribed bedrest as required 
by the regulation.  The Veteran did tell the September 2009 VA 
examiner that he experiences flare-ups one to two times per day, 
which last for one to two hours and severely limit him.  He 
indicated that he treated such flare-ups with rest.  However, 
there was no indication that he was actually prescribed bed rest 
by a physician.  

Based on the foregoing, the Veteran has not been shown to have 
forward flexion of the thoracolumbar spine 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine; or four to 
six weeks of incapacitating episodes during a 12 month time 
period.  Therefore, the Veteran has not met the criteria for an 
initial evaluation in excess of 20 percent for his degenerative 
arthritis of the lumbar spine with a bulging disc at L4-5 and 
scoliosis on or after September 2, 2009.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffers 
from a separate neurological disability distinct from his 
degenerative arthritis of the lumbar spine with a bulging disc at 
L4-5 and scoliosis.  As previously discussed, the Board has found 
that service connection is warranted for radiculopathy of the 
lower extremities.  However, the medical evidence of record does 
not identify any separate neurological findings or disability 
other than radiculopathy that is not already contemplated under 
the discussed pertinent criteria.

In this regard, the Veteran told the September 2009 VA examiner 
that he did not have weight loss, fever, malaise, dizziness, 
visual disturbance, or bladder complaints due to his service-
connected spine disability.  He did report having some impact on 
his sexual activity.  In particular, he stated that he has 
difficulty getting an erection when he has severe back pain.  
However, there has been no diagnosis of erectile dysfunction.  In 
fact, his treatment records are negative for any complaints, 
treatment, or diagnosis of such a disorder.  In addition, a 
physical examination revealed a motor strength of 5/5 in all four 
extremities, and there was no evidence of muscle atrophy.  He had 
normal muscle tone and strength, and his cranial nerves were 
intact.  The Veteran also had appropriate behavior and speech, 
and his lateral cerebellar response, memory, and orientation were 
intact.  Therefore, the Board concludes that the Veteran does not 
suffer from additional neurological deficiency other than 
radiculopathy of the lower extremities so as to warrant a 
separate disability rating under the diagnostic codes pertinent 
to rating neurological disorders. See Bierman, 6 Vet. App. at 
129-132.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's spine disability is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 20 percent rating 
effective from September 2, 2009, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's lumbar spine is contemplated in the currently assigned 
20 percent disability evaluation under Diagnostic Code 5243.  The 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  In fact, the September 2009 VA examiner 
stated that the Veteran was not functionally impaired due to 
pain, fatigue, or lack of endurance.  Therefore, the Board finds 
that the preponderance of the evidence is against an increased 
evaluation for the Veteran's degenerative arthritis of the lumbar 
spine with a bulging disc at L4-5 and scoliosis on or after 
September 2, 2009.  However, as previously indicated, service 
connection has been established for radiculopathy of the lower 
extremities.


III.  Conclusion

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's spine disability is so 
exceptional or unusual as to warrant the assignment of a higher 
rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) 
(2009). 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms""(which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  As discussed 
above, there are higher ratings available under the diagnostic 
codes, but the Veteran's disability is not productive of such 
manifestations.  As such, it cannot be said that the available 
schedular evaluation for the disability is inadequate.  

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
degenerative arthritis of the lumbar spine with a bulging disc at 
L4-5 and scoliosis under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 
22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for degenerative 
arthritis of the lumbar spine with a bulging disc at L4-5 and 
scoliosis for the period from June 26, 2003, to September 2, 
2009, is denied.

An initial evaluation in excess of 20 percent for degenerative 
arthritis of the lumbar spine with a bulging disc at L4-5 and 
scoliosis on or after September 2, 2009, is denied.

Subject to the provisions governing the award of monetary 
benefits, service connection for radiculopathy of the lower 
extremities is granted.  



REMAND

The Court has recently held that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, there is some evidence that the Veteran may be unemployed 
due at least in part to his service-connected disability.  For 
example, he told the September 2003 VA examiner that he lost two 
days of work per week due to his back.  VA medical records dated 
in March 2009 also indicated that the Veteran was told that he 
could not return to work until has back problems resolved.  In 
addition, he stated at the September 2009 VA examination that his 
back disorder affected his daily and recreational activities 
because he had difficulty with prolonged walking, bending, and 
standing.  It was further noted that he had been retired since 
2005.  As such, the evidence of record reflects that the Veteran 
may be unemployed as a result of his service-connected back 
disability for which an appeal of the disability rating is 
pending.  Therefore, the RO should develop a claim for TDIU in 
accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

After the grant of service connection for 
radiculopathy is effectuated and a 
disability evaluation is assigned for that 
disorder, the RO should consider whether 
the Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected disorders, in accordance with 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history or to obtain additional 
medical evidence or medical opinion, as is 
deemed necessary.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


